 516DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Mountain States Telephone and Telegraph Com-panyandCommunications Workers of America, Pe-titioner.Case 28-RC-2669September23, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn May 30, 1974, the Regional Director for Re-gion 28 issued his Decision and Order in the above-entitled proceeding in which he dismissed the peti-tion filed herein, finding inappropriate Petitioner'srequested unit of nonsalaried employees in theEmployer's commercial offices in El Paso County,Texas. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure,Series 8,as amended, the Petitioner filed a timely request forreview of the Regional Director's decision on theground,inter alia,that the Regional Director depart-ed from officially reported precedent. The Employerfiled a statement in opposition thereto.The National Labor Relations Board, by tele-graphic order dated April 16, 1975, granted the re-quest for review. Thereafter, the Petitioner and theEmployer filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the briefs on review, and makes thefollowing findings:Petitioner contends that the unit it seeks, limited tothe 105 employees at the Employer's El Paso County,Texas, commercial office, is appropriate under theBoard's decision inMichigan Bell Telephone Compa-ny,192 NLRB 1212 (1971), affd. in 216 NLRB No.145 (1975), and other Board precedent. The Employ-er contends that the minimal appropriate unit is anemployerwide unit of its commercial office employ-ees.We find merit in the Petitioner's contentions.The Employer, part of the Bell Telephone System,is engaged in business as a public utility providingtelephone service to a large part of the Western Unit-ed States. The Employer's operations extend over aterritoryconsistingofArizona,Colorado, Idaho,Montana, New Mexico, Utah, Wyoming, and ElPaso County, Texas. The Employer maintains itsgeneral headquarters at Denver, Colorado, where itsactivities are coordinated and controlled. The head-quarters staff for the Employer's commercial depart-ment is located at Denver and, along with the plant,traffic, andengineeringdepartments, is headed bythe Employer's vice president of operations who re-ports to the Employer's president. There are 3,200employees in the entire commercial department,which is comprised of 51 commercial offices in the8-state areain which the Employer operates.The Employer is organized along administrativeand operationallines on a statebasis. Thus, each ofthe state operations, including El Paso County, Tex-as,which is the only area serviced in that State, isheaded by a vice president and general manager.These heads of the various state operations report tothe vice president of operations in Denver. The rec-ord discloses that while general policies and proce-dures are set by the corporate executives at Denverand the Employer strives for uniformity throughoutitsoperations by issuing publications and traininghandbooks, conducting periodic audits of field of-fices,and centrally administering labor relations andother personnel programs, each state operation, in-cluding the El Paso County operation, is significantlyautonomous with respect to the day-to-day function-ing of the respective facilities.The record demonstrates that the El Paso Countygeneralmanager has authority to hire personnel forthe commercial office involved herein and that inter-viewing, testing, training of personnel, and proficien-cy evaluations are performed on the local level. Inaddition, certain disciplinary matters are handled bylocal supervision and are reviewed by higher levelsonly if referred there. The general manager may ter-minateemployees unable to complete initial trainingwithout further review; however, disciplinary prob-lems involving employees of long service, or situa-tions involving EEOC matters, are referred to theDenver office. Vacation schedules are determined lo-cally and overtime as necessary is scheduled by localsupervision. Personal leave, with or without pay, maybe granted locally. The El Paso County commercialemployees receive the same wages as other commer-cial department employees in Employer's wage zone2 which includes Tucson, Arizona; Albuquerque,New Mexico; and Colorado Springs; however, theinitial rate for newly hired employees is determinedlocally, based on educational background and gener-al capabilities.All of the Employer's employees receive the samebenefits which are administered by a GeneralBenefitCommittee located in Denver. However, orientationof employees concerning these benefits is conductedlocally for the El Paso employees, and there is a Tex-as StateBenefit Committee which reviews local bene-fit cases and makes recommendations to the General220 NLRB No. 79 MOUNTAIN STATES TELEPHONE & TELEGRAPHBenefit Committee. A local incentive award systemalso exists for the El PasoCountyemployees.Like the Employer's other commercial employees,the El Paso County employees process orders fortelephone service, adjust peculiar problems of cus-tomers, and see that customer billing is accurate.They have no significant work contact with commer-cial employees at other locations 1 except to inter-change credit information by telephone with employ-ees throughout Mountain States' operations and withother offices in the Bell System. They service directlyonly the customers residing in El Paso County, in-cluding two communities which are partially in NewMexico. The commercial employees here sought havefive local levels of supervision, viz, business officesupervisors, unit managers, the Texas commercial su-pervisor, the Texas commercial marketing manager,and finally the general manager.Regarding interchange of employees, the recordshows that there have been no temporary or emer-gency transfers into or out of the El Paso commercialoffice and there appears to be little significant inter-change between El Paso commercial employees andcommercial employees of the Employer's other com-mercial offices.Thus, with respect to permanenttransfersduring 1972 and 1973, 19 employees trans-ferred into the El Paso commercial office from othercommercial offices of the Employer and 14 commer-cial employees transferred from El Paso to other lo-cations.However, only 3 of these latter employeeswent to commercial offices of the Employer; theother 11 employees transferred to offices outsideMountain States. It appears from the record thatthese transfers were voluntary and were made pur-suantto a company program whereby an employeemay transfer, upon request, to the Employer's otherbusiness offices or to other locations in the Bell Sys-tem. Employees transferred to the El Paso officemust undergo a period of retraining because of theunique procedures and practices at that office.There is no bargaining history with respect to theemployees in the unit requested herein 2 and nounion is presently seeking representation on a broad-er basis.The record shows, however, that the Peti-tioner and the International Brotherhood of Electri-calWorkers (IBEW) represent other classificationsof the Employer's employees.' Thus, the Petitioner1The El Paso commercial office is 700 miles from Denver and 40 milesfrom the Employer's nearest commercial office.2TheRegional Director dismissed a petition for essentially the same unitas that herein in Case 28-RC-1281 and no review was sought.We find noment to the Employer's contention that that case is controlling in the instantmatter.The finding in that case is not consistent with the finding inMichi-gan Bell,supra,which we find to be controlling herein.3While the Employer's bargaining history in other units is not controllingherein,we think such history is relevant to demonstrate that units exist on517represents separateunits of the Employer's plant andtrafficemployees in employerwideunits,exceptMontana. It represents a statewide unit of theEmployer's traffic employees in Montana, except fortwo metropolitanareas.Among others, IBEW repre-sents separatestatewide units of Employer's plantand plant clerical employees in Montana; metropoli-tan area unitsof Employer's traffic employees inButte and Missoula, Montana; and a metropolitanarea unitof janitorsin Billings,Montana. The nego-tiations for its statewide and metropolitanunits inMontana are conducted locally, with guidance andparticipation from headquarters. These negotiationsare subject to review by headquarters.Like most public utilities, the Employermaintainsa highly integrated and centrally controlled opera-tion.As indicated, to assure uniformity the Denverheadquarters formulates and administers labor rela-tions,establishes common personnel policies on anemployerwide basis, and determines uniform wagerates for each zone, among other matters. Also, asnoted above, the Employer administers a company-wide benefit plan, as well as other programs. In addi-tion to the foregoing, each vice president and generalmanager attends periodic review conferences in Den-ver to make sure that his operations are uniform withthose of the other States. While these factors tend tosupport the appropriateness of an employerwidecommercial departmentunit,as urged by the Em-ployer, we are of the opinion that there are sufficientother factors to warrant finding that the requestedunit, which is coextensive with an administrative andoperational subdivision of the Employer, is also ap-propriate.4In cases involving public utilities, the Board haslong held that the optimum unit is one that is system-wide in scope. However, as we stated inMichiganBellTelephone, supra,which we find is controllingherein, a commercial office in a telephone utilitywhich is engaged, as here, in soliciting and servicingtelephone subscriptions in a well-defined geographicarea may be compared with an outlet or territory in aselling operation. Viewed in this light, a requestedunit limited to the commercial department employ-ees in theEl Paso County area is presumptively ap-propriate. Contrary to the Regional Director, we findthat the record evidence regarding the autonomy ofthe El Paso County supervision in controlling theday-to-day operations of those facilities, the lack oftemporary interchange, the geographic separationfrom other commercial facilities, the lack of a bar-gaininghistory for the requested employees, and theless than employerwide bases.PacificNorthwest Bell Telephone Company,173 NLRB 1441 (1968).° Iroquois TelephoneCorporation,169 NLRB 344 (1968);Pacific NorthwestTelephone Company, supra. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact that no labor organization seeks representationon a broader basis, among other factors, sufficientlydemonstrates that the commercial department em-ployees in the El Paso County office share a suffi-cient community of interest, apart from other com-mercial department employees, to support a findingthat they constitute a separate unit appropriate forbargaining.Accordingly, we find that the following employ-ees s of the Employer have a sufficient community ofsThe Regional Director found it unnecessary to resolve the eligibility ofemployees classified as cashier,service bureau clerks,coin box collector,mail attendant,and commercial representative.The Petitioner would include the cashier,while the Employer would ex-clude her as a supervisor.Although the record shows that she substitutes foran admitted supervisor absent due to illness or while on vacation and thatshe apparently directs the work of unit employees, we are unable to de-termine from the record the extent of such direction or whether she exercis-es any of the indicia of supervisory authority.Accordingly,we shall permitthe cashier to vote subject to challenge.interestto constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of9(b) of the Act:All nonsalaried employees of the Employer in itscommercial offices in El Paso County, Texas,excluding security employees, commercial ser-vice analysts, confidential employees, guards,and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]Petitioner would include,and the Employerwould exclude, the servicebureau clerks.The record shows that these employees maintain a stock offorms and handlecopymachines,such as multilith and Zerox,in the base-ment of the building where the commercial employees are located and aresupervised by business office supervisorsAccordingly,we shall includethem in the unit.Regarding the coin box collector, mail attendant,and commercial repre-sentative,the Employerwould exclude these employees,while the Peti-tioner, although agreeing that as salaried employeestheyare apparently notin the unit, refused to concedethat theybe excluded.Accordingly,as thereis insufficient evidence in the record to enable us to determine their eligibili-ty status, we shall allow them to vote subject to challenge.